Exhibit 10.47

 

Redacted Version

Confidential Treatment Marked

 

AGREEMENT

 

between

 

SI INVESTMENT LIMITED LIABILITY COMPANY & CO KG

 

and

 

M + W ZANDER FACILITY ENGINEERING GMBH

 

Pertaining to the

Design and Construction of Fab X, Dresden, Germany

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of the exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Table of Contents

 

PREAMBLE

   5

RECITALS

   5

PROVISIONS

   8

  1.

     Parts of this Agreement    8

  2.

     Scope of Work    9

2.1. Scope of Work

   9

2.2. Document Flow

   11

2.3. Conduct of Executing Works

   12

2.4. Materials

   12

2.5. Company’s inspections

   13

2.6. Obligations

   13

2.6.1.  Staturory and like Requirements

   13

2.6.2.  Progress Updates

   14

2.6.3.  Construction Diary

   14

2.6.4.  Calibrating, Adjusting, Testing

   14

2.6.5.  Permits

   14

2.6.6.  Construction Management

   15

2.6.7.  Planning, Engineering, Designing, Architectural and like Works

   15

2.6.8.  Operation and Maintenance Data

   16

2.6.9.  Mechanical, Electrical, Processing Components

   16

2.6.10. Letter of Intent

   16

2.6.11. Health and Savety Plan/Site Rules

   16

2.6.12. Environmental, Health, Safety and Security Requirements

   16

2.6.13. Obligation to observe Rules

   17

2.6.14. Acceptances by Authorities

   17

2.6.15. Health and Savety Coordinator

   17

2.6.16. Clean Site

   17

2.6.17. Construction Supervisor

   18

2.6.18. Clean Roads

   18

2.6.19. Security

   18

  3.

     Remuneration    18

3.1. Lump Sum Price

   18

 

 



--------------------------------------------------------------------------------

3.2. Payments on Account

   19

3.3. German Income Tax Act

   19

3.4. Presupposition for Payments becoming due

   19 4.    Changes    20

        4.1. Adjustment can be calculated based on lump sum price calculation

   21

        4.1.1. Works to be executed in addition

   21

        4.1.2. Works not to be executed

   22

        4.1.3. Changes leading to Reductions and Additions

   22

4.2. Adjustment can not be based on lump sum price calculation

   22

4.3. Payments

   23 5.    Subcontracting/Personnel    23

5.1. Subcontracting

   23

5.2. Personnel

   24 6.    Formal Acceptance    26

6.1. Formal Acceptance

   26

6.2. No prior Acceptance

   26 7.    Milestones; Contractual Penalty    27

7.1. Milestones (Vertragsfristen)

   27

7.2. Contractual Penalty (Vertragsstrafe)

   28

7.3. Further Milestones

   30

7.4. Schedule

   31

7.5. Force Majeure

   31 8.    Distribution of Risk    32 9.    Defects Liability    32

9.1 Defects Liability

   32

9.2. Warranty

   33

9.3. Warranties

   33 10.    Securities    35

10.1. Retention

   35

10.2. Performance Guarantee (Vertragserfüllungsbürgschaft)

   35

10.3. Defects Liability Guarantee (Gewährleistungsbürgschaft)

   36

10.4. Assignment for Security Purposes

   36

10.5 Security to be provided by Subcontractors

   37 11.    Copyrights (Urheberrechte)    37

11.1. Confirmation

   37

11.2. Rights to Ideas and other intellectual Property

   37

11.3. Payment included in Lump Sum

   40 12.    Lender    40 13.    Termination    40

 

 



--------------------------------------------------------------------------------

13.1. Termination Rights provided for in VOB/B

   40

13.2. Extraordinary Termination Right

   40 14.    Liability    41

14.1. Contractor generally liable

   41

14.2. Liability for Damages

   41

14.3. Limitations on Liability

   42

14.4. Insurance

   44

14.5. Nature of Company’s Approval

   44

14.6. Contractor’s Responsibility for Construction Means

   45 15.    Identification    45 16.    Liens (Rechte Dritter )    45 17.   
Confidentiality    45 18.    Section 648 BGB not applicable    47 19.    Law and
Jurisdiction Miscellaneous    47 20.    Condition Subsequent    48



--------------------------------------------------------------------------------

PREAMBLE

 

This Design/Build Agreement (hereinafter referred to as “Agreement”) is made and
entered into this 20th of November, 2003 by and between SI Investment Limited
Liability Company & Co KG, Louis-Braille-Straße 5, 01099 Dresden, Germany
(hereinafter referred to as “Company”) and M+W Zander Facility Engineering GmbH,
Lotterbergstraße 30, 70499 Stuttgart, Germany (hereinafter referred to as
“Contractor”). Company and Contractor, are collectively referred to as “Parties”
or each separately as “Party”.

 

RECITALS

 

A. Company will purchase certain land located in Dresden, Wilschdorfer Straße
marked in the plan attached as Exhibit 1 Site Plan in blue (the “Site”).

 

B. Contractor, or a joint venture of which Contractor forms part respectively,
entered into a Co-Operation Agreement (Kooperationsvertrag vom 20. November
2003) under the conditions of which Contractor shall enter into a partnership
agreement. Therefore, Contractor, or a joint venture of which Contractor forms
part respectively, is not only Party to this Agreement but also limited partner
(Gesellschafter/Kommanditist) of Company.

 

C. Company desires to obtain a new state-of-the-art microprocessor wafer
fabrication facility for designing and producing integrated circuits (300 mm
microprocessor wafers (65 nm technology, intended to be later on upgraded to up
to 45 or 32 nm (to the degree defined in this Agreement) and associated support
facilities to be located on the Site. The result (Werkerfolg) of the works and
services to be executed or rendered under this Agreement is referred to as “Fab
X” (also referred to as “S.I.L.K.”). Company commissions Contractor to plan,
design, construct, erect, install, equip, start up, calibrate, adjust and turn
over Fab X and execute all and any works, render all and any services and make
all and any deliveries (hereinafter collectively referred to as “Works”) which
are necessary or expedient for completing Fab X in a turn-key and functional
manner and in a ready for unrestricted hook up condition, including, but not
limited to, all and anything which is technically or functionally necessary or
expedient therefore, including, but not limited, to all and any items which
could have an impact on productivity, yield or ease of use but excluding any
works and services explicitly excluded in this Agreement.

 

5



--------------------------------------------------------------------------------

D. Contractor desires to plan, design, construct, erect, install, equip, start
up, certify, calibrate, adjust and turn over Fab X in the manner provided for in
Recital C and to execute all Works necessary or expedient therefore and to
execute the Works and to complete Fab X in a way meeting the standards provided
for in this Agreement. As consideration in full for executing the Works and
completing Fab X in accordance with this Agreement, Company will pay to
Contractor the lump sum provided for in this Agreement

 

E. On the site adjacent to the Site, Contractor (or Contractor’s legal
predecessor Meissner + Wurst GmbH + Co. KG) completed a wafer fabrication
support facility as well as later extensions and improvements thereto (this
fabrication, the support facilities, the extensions and improvements is
hereinafter referred to as “Fab 30”) under a number of agreements, including a
Design/Build Agreement with a third party (AMD Saxony Manufacturing GmbH, the
legal predecessor of AMD Saxony Limited Liability Company & Co. KG) of November
15, 1996 as amended, a hook-up agreement of February 28, 1998 as amended and
under later agreements especially under a letter of intent of June 7, 2000, an
agreement of June 22, 2001 and a contract of November 28,/December 5, 2002).

 

From being involved in the works, services and deliveries under the
aforementioned agreements, contracts and letters of intent and especially the
details related to and underlying the execution, rendering or making the works,
services and deliveries, Contractor is aware of the details of the completion of
a state-of-the-art microprocessor wafer fabrication facility referred to in
Recital C. Therefore, and because of surveys and examinations carried out by, or
on behalf of, Contractor, Contractor is aware of the standards and requirements
of such project, especially about all specifics and requirements of clean room
conditions and is aware of the Site Condition, including the subsurface,
environmental and hydrological condition. Moreover, Contractor is aware of the
impact executing the Works under this Agreement could have on the operation of,
and the production in, the adjacent Fab 30. Contractor acknowledges that
Contractor is aware that any detrimental impact the execution of the Works may
have on Fab 30 and the operation of, and production in, Fab 30 could lead to
losses, damages, claims etc, for which Contractor is liable to the extent
provided for in this Agreement. Contractor, therefore, knows and acknowledges
that all and any Works to be executed under this Agreement shall – unless
otherwise agreed upon by the Parties - be executed in a manner not affecting,
influencing, disturbing or having any other detrimental impact, including, but
not limited to, detrimental impact by vibrations, on the operation of Fab 30 or
the production within Fab 30, including, but not limited to, the production of
semiconductor processors. Contractor has examined and reviewed, and is aware of,
all and any conditions relating to the Site, including, but not limited to,
ground conditions, subsurface conditions and hydrological conditions and
Contractor is aware of all and any requirements and

 

6



--------------------------------------------------------------------------------

conditions of a proper operation and production (including, but not limited to,
the production of semiconductor processors) within Fab 30 as well as within Fab
X (all these conditions are hereinafter referred to as „Site Conditions”).
Contractor is liable for executing the Works in the aforementioned manner and
meeting the requirements of the Site Conditions.

 

F. Company desires and Contractor acknowledges and is aware that it is essential
that Fab X is completed within the milestones provided for in this Agreement and
that meeting the given time frame is a presupposition (Voraussetzung) for
Company being able to operate Fab X and produce in Fab X, otherwise an
economical and efficient operation and production will be threatened or not be
possible. Therefore, Contractor undertakes to complete the Works in the given
time frame. Moreover, Parties are aware that the environmental, health, safety
and security requirements provided for in this agreement to be met on Site, when
executing the works and by Fab X are far above average standard and Contractor
undertakes to meet such requirements.

 

Moreover, both Parties explicitly acknowledge and confirm that they are aware
that for being granted the allowances Company applied for under the code of
allowances (Investitionszulagengesetz) based on which the financial concept
underlying this project was developed it is of utmost importance to reach the
respective degree of completion described under no. 7.1.c) until December 31,
2004.

 

G. Company’s ability to carry out the project underlying this Agreement depends
on the fact that the financial presuppositions the project is based on are met
or maintained. Therefore, Parties agree that Company has an extraordinary
termination right under circumstances desribed in this Agreement the impact of
which on the remuneration is stipulated in this Agreement.

 

H. Contractor confirms that Contractor will at all and any time keep the project
underlying this Agreement equipped with all and any resources, know-how, work
force and all and any means and measures necessary to properly execute the Works
under this Agreement and to complete Fab X in time and that Contractor will not
reduce its activities, work force or personnel and executing other projects or
contracts will not detrimentally impact the project..

 

7



--------------------------------------------------------------------------------

PROVISIONS

 

1. Parts of this Agreement

 

In the event of discrepancies, the following parts of this Agreement shall be
applicable in the order set forth hereinafter:

 

  a)         this document (“Document”)

 

  b)         the Exhibits to this Document

 

  aa) Exhibit 1: Site Plan

 

  bb) Exhibit 2: ITRS Roadmap

 

  cc) Exhibit 3: Design

 

  dd) Exhibit 4: List of Interfaces

 

  ee) Exhibit 5: Design Documents

 

  ff) Exhibit 6: Company’s Inspections

 

  gg) Exhibit 7: Payment Schedule

 

  hh) Exhibit 8: Operation and Maintenance Data

 

  ii) Exhibit 9: EHS Program

 

  jj) Exhibit 10: Clean Protocol

 

  kk) Exhibit 11: Lump Sum Price Calculation

 

  ll) Exhibit 12: List of Subcontractors consented to

 

  mm) Exhibit 13: Workforce Regulations

 

  nn) Exhibit 14: Milestone Definitions

 

  oo) Exhibit 15: Time Schedule

 

8



--------------------------------------------------------------------------------

  pp) Exhibit 16: Performance Guarantee

 

  qq) Exhibit 17: Defects Liability Guarantee

 

  c)         the rules of sound engineering practice (anerkannte Regeln der
Technik)

 

  d)         the applicable DIN, VDI and VDE regulations)

 

  e)         the provisions of VOB/B (Verdingungsordnung für Bauleistungen, Teil
B) The parties clarify that this does not

               mean that VOB/A is applicable as well.

 

  f)         the German Civil Code (BGB = Bürgerliches Gesetzbuch).

 

2. Scope of Work

 

2.1. Scope of Work

 

Contractor is obliged to deliver to Company a new state-of-the-art
microprocessor wafer fabrication facility for designing and producing integrated
circuits (300 mm microprocessor wafers (65 nm technology, intended to be later
on upgraded to up to 45 or 32 nm (regarding 32 nm defined in the roadmap
attached hereto as Exhibit 2 ITRS Roadmap) and associated support facilities to
be located on the Site. Contractor shall plan, design, construct, erect,
install, equip, start up, calibrate, adjust and turn over Fab X and execute all
Works which are necessary or expedient for completing Fab X in a turn-key and
functional manner and in accordance with the specifications and descriptions
contained in Exhibit 3 Design and in a ready for unrestricted hook up condition,
regardless of whether the respective item or component is explicitly mentioned
in Exhibit 3 Design and including, but not limited to, all and anything which is
technically or functionally necessary or expedient therefore, including, but not
limited to, all and any items which could have an impact on productivity, yield
or ease of use but excluding any works and services as named as excluded in the
list of interfaces attached as Exhibit 4 List of Interfaces.

 

If and to the extent the description of Fab X is insufficient in order to define
specifications for Fab X reference shall be made to the specifications and
descriptions under the agreement of November 28,/December 5, 2002 relating to

 

9



--------------------------------------------------------------------------------

the Advanced Technology and Process Center (ATPC) or, if this agreement is
insufficient to the specifications and descriptions under the Design/Build
Agreement of November 15, 1996.

 

The parties acknowledge and confirm that in case more than one way of executing
the Works leads to completion of Fab X or a component or part thereof meeting
the standards and requirements provided in this Agreement, Company has the right
to choose the way of execution. If exercising such right to choose leads to cost
or time impact this impact is covered by the change procedure provided for in
no. 4.

 

These aforementioned obligations include, but are not limited to, all and any
Works described and provided for in the design documents attached as Exhibit 3
Design. All standards or requirements necessary or expedient as described herein
for completing Fab X in a turn-key and functional manner and in a ready for
unrestricted hook up condition shall be met by the Works, this includes, but is
not limited to, meeting all standards and requirements provided for in the
design documents attached as Exhibit 3 Design.

 

As exception, the Parties clarify that to the extent regulations in Exhibit 3
Design deal with the technical solution for insurance reasons (FM or VDS) (which
is still pending) elements of the Works are only covered by the lump sum
provided for in no. 3.1 to the extent these aforementioned elements of the Works
are explicitly described in Exhibit 3 Design. To the extent that regarding the
aforementioned elements of the Works works or services other than those
contained in Exhibit 3 Design are requested the impact on the remuneration shall
be determined in accordance with the procedure provided for under no. 4.

 

The Contractor shall with regard to planning, designing, constructing, erecting,
installing, equipping, starting up, calibrating, adjusting and turning over use
best efforts to secure maximum possible value added and to execute the Works in
a manner that there is no detrimental impact on the operation of, and production
in, Fab 30.

 

Moreover, Contractor is aware of the impact executing the Works under this
Agreement could have on the operation of, and the production in, the adjacent
Fab 30. Contractor acknowledges that Contractor is aware that any detrimental
impact the execution of the Works may have on Fab 30 and the operation of, and
production in, Fab 30 could lead to losses, damages, claims etc, for which
Contractor is liable to the extent provided for in this

 

10



--------------------------------------------------------------------------------

Agreement. Contractor, therefore, knows and acknowledges that all and any Works
to be executed under this Agreement shall – unless otherwise agreed upon by the
Parties—be executed in a manner not affecting, influencing, disturbing or having
any other detrimental impact, including, but not limited to, detrimental impact
by vibrations, on the operation of Fab 30 or the production within Fab 30,
including, but not limited to, the production of semiconductor processors.
Contractor has examined and reviewed, and is aware of, all and any conditions
relating to the Site, including, but not limited to, ground conditions,
subsurface conditions and hydrological conditions and Contractor is aware of all
and any requirements and conditions of a proper operation and production
(including, but not limited to, the production of semiconductor processors)
within Fab 30 as well as within Fab X (to all these conditions is hereinafter
referred to as „Site Conditions”). Contractor is liable for executing the Works
in the aforementioned manner and meeting the requirements of the Site Conditions
but shall be entitled to an adjustment of the remuneration or an extension of
time under the respective applicable provision of this Agreement if and to the
extent findings (Kampfmittel or archäologische Funde) lead to a change of the
scope of work.

 

2.2. Document Flow

 

Contractor shall submit all Design Documents as defined in Exhibit 5 Design
Documents to Company for approval (approval means written consent). Such
approval by Company shall not unreasonably be withheld. Company shall approve or
disapprove such documents latest within five (5) working days (working days in
the meaning of this Agreement are all days from Monday through Saturday except
for days which are public holidays (gesetzliche Feiertage) in the Free State of
Saxony) from receipt. If Contractor has not received the approval or disapproval
(defining the reason(s) for disapproval at the same point in time) within this
period from Company receiving the particular document, Contractor shall give
Company notice of Company´s failure to respond in time. If Contractor has not
received Company´s approval or disapproval within 24 hours from Company´s
receipt of such notice, the particular document shall be deemed to be approved
by Company. Contractor shall not be entitled to an extension of time because of
Company´s justified refusal to approve a certain document.

 

11



--------------------------------------------------------------------------------

2.3. Conduct of Executing Works

 

All Works to be executed shall, in addition to being executed in a manner
meeting the standards and requirements in other parts or provisions of this
Agreement, be executed in a manner meeting clean room standards as defined in
Exhibit 3 Design.

 

Contractor explicitly acknowledges that Contractor is aware of the conditions
and requirements of a 300 mm microprocessor wafer fabrication facility and the
standards to be met by such facility (which are far higher than the standards of
regular industrial construction), especially those to be met by the Works and
Fab X, including, but not limited to, cleanroom conditions. Contractor
explicitly warrants that Contractor sufficiently informs all subcontractors of
all conditions, requirements and standards to be met on or by such facility,
including, but not limited to, cleanroom conditions.

 

Company has an absolute ban on smoking in place over the entire Site and in all
its buildings, with the exception of smoking zones marked accordingly.

 

For reasons of personal and general safety, the consumption of any alcoholic
beverages during work, or starting work in an intoxicated condition, is
prohibited. This also applies for other drugs.

 

Contractor hereby undertakes to strictly monitor compliance with these
prohibitions on the part of its employees or the staff of any subcontractors
used. Repeated breaches or offences, in spite of a warning, shall be a valid
basis for expulsion of the employee or the subcontractor from the Site.

 

2.4. Materials

 

Contractor shall, on demand of Company, submit for Company’s approval, detailed
information, including, but not limited to, model number, quality, manufacturer,
about all materials Contractor intends to use. In addition, Contractor shall
submit to Company, for Company’s approval, detailed information about all
materials which are exposed to parts of Fab X which are to be or might be
operated under clean room conditions. Such approval shall not unreasonably be
withheld by Company.

 

12



--------------------------------------------------------------------------------

2.5. Company’s inspections

 

Company shall, at any time, have the right to review and inspect all and any of
the Works by Contractor, including but not limited to, any Works documents,
plans, drawings, Design Documents, discs, electronic data and like (except for
commercial data which shall – unless provided otherwise in this Agreement—only
be disclosed if and to the extent necessary for determining price adjustments
under no. 4.2 of this Document). Moreover, Contractor shall – on demand – submit
to Company copies of any of such documents and all documentation and information
related to the execution of the Works to be executed. Exhibit 6 Company’s
Inspections shall apply accordingly to any Works to be executed under this
Agreement.

 

2.6. Obligations

 

The Parties clarify and acknowledge that the obligations which form part of the
Works include, but are not limited to, the following:

 

2.6.1. Staturory and like Requirements

 

Contractor shall obey Baustellenverordnung and all and any statutory and like
requirements including, but not limited to Arbeitsstättenverordnung,
Arbeitsnehmerüberlassungsgesetz, Bundesimmissionsschutzgesetz, Strahlen- und
Röntgenschutzverordnung, Sicherheitsbestimmungen, Bestimmungen der
Berufsgenossenschaften and all and any Unfallverhütungsvorschriften (accident
prevention regulations) and all and any accident prevention obligations and EU
directives and shall impose this duty on all subcontractors. This includes, but
is not limited to, Contractor´s obligation to develop a security and health plan
(Sicherheits- und Gesundheitsschutzplan). If Contractor proves that changes of
such statutory or like requirements becoming effective after conclusion of this
Agreement of which Contractor has not been aware at the time of concluding this
Agreement results in changes in the scope of work the financial impact of the
total of such changes of such laws or like is more than Euro 75,000.00 (seventy
five thousand Euro) the change order procedure provided for in no. 4 shall apply
on the entire amount (if the amount is Euro 75,000.00 or less the change order
procedure shall not apply but the resulting impact on the scope of work shall be
covered by the lump sum provided for in no. 3.1).

 

13



--------------------------------------------------------------------------------

2.6.2. Progress Updates

 

Contractor shall provide Company, with monthly status and progress reports and –
upon reasonable and justified request of Company – with periodic progress
reports in the frequency justified by the situation. In addition Contractor
shall provide Company with weekly progress updates. Moreover, Contractor shall
provide Company with technical progress reports relating to all completions of
relevant parts of Fab X (for example “Fab construction weathertight” or “clean
room ready for equipment”) and of milestones provided for in this Agreement and
for completions which trigger – under the payment schedule for progress payments
attached as Exhibit 7 Payment Schedule - payments on account.

 

2.6.3. Construction Diary

 

Contractor shall keep a construction diary (Bautagebuch) on an at least daily
basis.

 

2.6.4. Calibrating, Adjusting, Testing

 

The obligations of Contractor shall include, but not be limited to, all and any
calibrating, adjusting, testing and like of Fab X and all and any parts and
components thereof to the extent necessary or expedient for completing Fab X in
accordance with this Agreement.

 

2.6.5. Permits

 

Contractor shall be obliged to procure all necessary permits, acceptances and
like which are necessary or expedient for executing or completing the Works or
completing Fab X in accordance with this Agreement, including, but not limited
to, the building permit, necessary permits under water law (wasserrechtliche
Genehmigungen, Erlaubnisse etc.), permits required under the Working Hours Law
(Arbeitszeitgesetz) (e.g. for work on Sundays).

 

14



--------------------------------------------------------------------------------

2.6.6. Construction Management

 

Contractor shall render all and any construction management and supervision
services necessary or expedient for the execution and completion of the Works
and the completion of Fab X in accordance with this Agreement. This includes,
but is not limited to, Contractor´s obligation to coordinate with persons,
including but not limited to work or services performed by Company and with
other contractors employed by Company, acting on the Site on behalf of Company.
Such person acting on behalf of Company shall obey Contractor´s construction
site rules and shall attend Contractor´s coordination meetings which Contractor
shall carry out in a form, number and in intervals (at least weekly) as, and
with all participants, necessary and expedient and invite Company to, and
provide Company with protocols of all coordination meetings. However, Contractor
shall not be liable and responsible for conduct of such persons acting on behalf
of Company (Erfüllungsgehilfen des Auftraggebers) unless such conduct is caused
by Contractor. Company shall instruct and inform any such person accordingly.
The obligations of Contractor shall include, but shall not be limited to,
coordinating the timing of work done by Contractor with that carried out by
third parties,

 

  •   coordinating the physical location and personnel allocation arrangements
for work done by Contractor and third party works,

 

  •   harmonizing the structural engineering aspects of the work done by
Contractor with third party contributions to the project and

 

  •   coordinating works and firms, so that all aspects of the construction
project will proceed in accordance with the accident prevention regulations.

 

2.6.7. Planning, Engineering, Designing, Architectural and like Works

 

The obligations of Contractor shall include all and any planning, engineering,
designing, architectural and like works or services necessary or expedient for
the execution or completion of the Works and Fab X in accordance with this
Agreement. Contractor shall be obliged to deliver the completed design for Fab
X.

 

15



--------------------------------------------------------------------------------

These planning, engineering, designing, architectural and like works, include,
but shall not be limited to, preparation and submission of all and any Design
Documents defined in Exhibit 5 Design Documents.

 

2.6.8. Operation and Maintenance Data

 

With respect to the obligation of Contractor regarding Operation and Maintenance
Data, the provisions of Exhibit 8 Operation and Maintenance Data shall apply to
the extent reasonably applicable unless explicitly provided for otherwise in
this Document.

 

2.6.9. Mechanical, Electrical, Processing Components

 

The obligations of Contractor shall include, but shall not be limited to, all
and any Works necessary or expedient for planning, designing, constructing,
erecting, installing, equipping, starting up, calibrating, adjusting and turning
over the completed shell and all mechanical, electrical and processing
components of Fab X in a turn-key and functional manner and in a ready for
unrestricted hook up condition in accordance with this Agreement.

 

2.6.10. Letter of Intent

 

The works and services rendered under the letter of intent of May 16, 2003 as
amended under the letters of August 13, 2003 and November 3, 2003.

 

2.6.11. Health and Savety Plan/Site Rules

 

Contractor shall formulate a health and safety plan and a set of site rules, and
shall make the required prior notification to the competent factory inspectorate
authority (Gewerbeaufsichtsamt).

 

2.6.12. Environmental, Health, Safety and Security Requirements

 

Contractor shall meet all environmental, health, safety and security
requirements provided for in Exhibit 9 EHS Program.

 

16



--------------------------------------------------------------------------------

2.6.13. Obligation to observe Rules

 

Contractor shall place its employees and any subcontractors employed under a
written obligation to observe the safety and discipline rules in force at that
location and Contractor shall clearly mark the rooms and areas used by it with
its company name.

 

2.6.14. Acceptances by Authorities

 

Contractor shall carry out, or have carried out, acceptances by authorities
(Behördenabnahmen).

 

2.6.15. Health and Savety Coordinator

 

Contractor shall appoint and commission the services of a health and safety
coordinator (HSC), at its expense, pursuant to the Construction Site Regulations
(Baustellenverordnung), VBG 1 and of the Industrial Safety Law
(Arbeitsschutzgesetz). Moreover, Contractor shall provide suitable training for
his personnel in all health and safety requirements, including, but not limited
to, disposal of hazardous or toxic waste. Contractor shall not remove the safety
and health engineer prior to completion of all and any Works on the site. This
shall not be prior to remedying – and formally accepting by Company that the
defects had properly been remedied – all defects which had been detected in the
course of the final acceptance. Contractor may, upon Company´s prior written
consent, appoint another person as health and safety coordinator.

 

2.6.16. Clean Site

 

The Site must be kept tidy, in accordance with accident prevention regulations,
for the entire duration of the Works. Rubbish and packaging material is
generally to be disposed of immediately. Rubbish containers shall be emptied
regularly. In particular, care shall be taken to ensure that there is no lasting
impact on subsequent works from rubbish, dust and other contamination. The Site
is generally to be kept clean both inside and outside. The Site shall be cleaned
to the extent provided for in the clean protocol (Exhibit 10 Clean Protocol).

 

17



--------------------------------------------------------------------------------

2.6.17. Construction Supervisor

 

The construction supervisor’s rights and obligations pursuant to the Building
Regulations of Saxony (sächsische Bauordnung) apply to the Contractor. Company
shall be notified of the name, address and contact details of the construction
supervisor in good time and may only object to such person for good cause.

 

2.6.18. Clean Roads

 

Public roads and works roads shall be kept clean at all times, with any soiling
to be cleaned up immediately.

 

2.6.19. Security

 

Contractor shall be solely and completely responsible for, and shall establish
and maintain, the security of the Site, including protection of personnel, the
work and materials.

 

3. Remuneration

 

3.1. Lump Sum Price

 

As consideration in full for the Works to be executed and all obligations of
Contractor under this Agreement Company shall pay to Contractor a fixed lump sum
(Pauschalfestpreis) of Euro 380,500,000.00 plus VAT as applicable from time to
time.

 

The lump sum price shall be fixed up to and including final acceptance of the
entirety of Works (Der Pauschalfestpreis gilt bis einschließlich der
Schlußabnahme der Gesamtleistung).

 

The parties acknowledge and confirm that the payments to be rendered under the
letter of intent of May 16, 2003 as amended under the letters of August 13, 2003
and November 3, 2003 shall form part of the aforementioned lump sum and no
additional remuneration shall be paid for these works and services which shall
form part of the Works.

 

18



--------------------------------------------------------------------------------

3.2. Payments on Account

 

Contractor shall be entitled to payments on account as provided in Exhibit 7
Payment Schedule. All payments except for the final payment shall be considered
payments on account (Abschlagszahlungen) and shall not be deemed to signify or
imply acknowledgement (Anerkenntnis) or acceptance of the Works to which the
particular payment on account relates. Invoices regarding payments on account
(Abschlagsrechnungen) shall – to the extent provided for in no 10.1 and if the
respective underlying Works were completed - become due for payment within 45
days from being received by Company.

 

On Company’s request Contractor shall – within one week from receipt of the
request – provide Company with invoices on account relating to Works which
Company requests to be invoiced.

 

If mutually agreed upon by the parties Contractor has the right to submit to
Company a partial final invoice (Teilschlußrechnung) relating to parts being
subject to prior use or partial acceptance, provided that such partial final
invoice does not constitute acceptance or transfer of risk to Company (unless
provided otherwise in this Agreement).

 

3.3. German Income Tax Act

 

The parties clarify that the remuneration to be paid under this Agreement is
subject to the provisions under section 48 German Income Tax Act
(Freistellungserkärung nach § 48 Einkommenssteuergesetz), including the
deduction provided for therein, to the extent applicable.

 

3.4. Presupposition for Payments becoming due

 

No payment whatsoever shall become due prior to Contractor submitting to Company
the performance guarantee provided for in no. 10.2, the refined lump sum price
estimate provided for in no. 4 and Contractor submitting to Company a
declaration (Freistellungserklärung) meeting the requirements of section 48
German Income Tax Act (Einkommenssteuergesetz) or a declaration – justified -
that Contractor will not submit such declaration.

 

19



--------------------------------------------------------------------------------

Except for the first payment on account of Euro 10,800,000.00 (plus VAT as
applicable from time to time) no payment whatsoever shall become due prior to an
equity injection security (belastbare Durchfinanzierungszusage being submitted
to Company.

 

4. Changes

 

Company shall be entitled to – in writing – request Contractor to execute
changes or additional works, services and deliveries (“Additional Works”). Such
changes or Additional Works shall be executed even if at the time of the written
request agreement on the impact of the change or the Additional Works on the
remuneration to be paid to Contractor has not been reached. In that case the
impact on the remuneration shall be determined within a reasonable time from the
Company´s request to execute changes or Additional Works.

 

The execution of changes or Additional Works prior to an agreement on the impact
on the price shall not lead to a detrimental financial impact on Contractor.
However, Contractor shall, prior to the execution notify Company in writing of
the price impact, otherwise Contractor shall not be entitled to an increase of
the remuneration.

 

If an order of Company for changes or Additional Works leads to the project
being held up, interrupted or an extension of time, Contractor shall notify
Company in writing prior to the commencement of the execution of the changes or
of the Additional Works on the – fifth (5) working day from receipt of the
written request. If Contractor fails to give such written notification in time,
Contractor shall not be entitled to an extension of time.

 

Unless provided otherwise in this Agreement all provisions relating to Works and
the execution of Works under this Agreement shall also apply to changes or
Additional Works.

 

Company is, at any time, entitled to request Contractor not to execute certain
Works or to reduce the scope of work. In this case Contractor is obliged to
immediately stop Works which Contractor is requested not to execute. The Parties
clarify that this does not lead to a reduction of the remuneration Contractor is
entitled to for Works already executed (the Parties clarify that

 

20



--------------------------------------------------------------------------------

works which are in progress are remunerated to the extent already carried out)
in accordance with this Agreement prior to receipt of the request. Only in case
and to the extent Contractor is in the course of duly executing the Works
obliged to remunerate subcontractors or render other payments to third parties,
which remuneration or payment can not be avoided (for example can be avoided
since the change leads – in total - to an increased remuneration or payment)
Company shall reimburse Contractor for such expenditures (such reimbursement
shall be limited to the remuneration if the portion had be executed).

 

The Parties clarify that changes of quantities (Massen and Mengen) within the
scope of work (the scope of work which relates to the lump sum provided for in
no. 3.1) shall not lead to an adjustment of the remuneration.

 

The remuneration provided in no 3.1 of this Agreement shall – in case change or
Additional Works are executed – be adjusted as follows:

 

4.1. Adjustment can be calculated based on lump sum price calculation

 

Contractor based the lump sum provided for in no. 3.1 on the lump sum price
calculation attached as Exhibit 11 Lump Sum Price Calculation.

 

4.1.1. Works to be executed in addition

 

If due to a request for changes or Additional Works works, services or
deliveries which are not part of the Works which form part of the wafer
fabrication facility to be completed as described under no. 2.1 but which are
equal to items, other parts of the Works or components etc. covered by the lump
sum price calculation or the refined lump sum price calculation are requested to
be executed and not part of the Works to be executed for the initial lump sum
the remuneration is increased by the amount for the respective part of the
change or Additional Works to be executed contained in the lump sum price
calculation or, the refined lump sum price calculation (which based on and in
line with the lump sum price calculation further details the lump sum price
calculation and in which unit prices are allocated to all components, items
etc.) if already delivered at the time of requesting the change or Additional
Works underlying the works, services or deliveries to be executed or rendered in
addition. The refined lump sum price calculation shall be submitted to Company
by Contractor no later than November 30, 2003 and replace the the lump sum price
calculation.

 

21



--------------------------------------------------------------------------------

4.1.2. Works not to be executed

 

If due to a request for changes or Additional Works, Works covered by the lump
sum price calculation are requested not to be executed, the Works to be executed
for the initial lump sum the remuneration is reduced by the amount for the
respective part of the Works not to be executed contained in the lump sum price
calculation or the refined lump sum price calculation, if already delivered at
the time of requesting not to execute Works or Additional Works underlying the
works, services or deliveries to be executed or rendered in addition. The
refined lump sum price calculation shall be submitted to Company by Contractor
no later than November 30, 2003.

 

4.1.3. Changes leading to Reductions and Additions

 

If changes requested lead to reductions as well as additional works, services or
deliveries, the price impact of additional works, services or deliveries the
increase is determined under no. 4.1.1 and the price impact of reductions is
determined by no. 4.1.2.

 

4.2. Adjustment can not be based on lump sum price calculation

 

If certain works, services or deliveries to be executed are not covered by the
scope of work to be executed for the lump sum provided for in no. 3.1 and to the
extent the adjustment of the price cannot be determined in accordance with no.
4.1 since the works, services or deliveries requested to be executed are not
covered by the lump sum price calculation or the refined lump sum price
calculation the price adjustment shall be determined in accordance with the
following procedure which the Parties agree to follow without any detrimental
time impact on the completion of Fab X:

 

Contractor shall - based on tender documents approved by Company - ask potential
subcontractors for competitive bids (generally three) based on a lump sum
approach for such works, services or deliveries. Contractor shall also be
entitled to submit a bid. Company shall have the right to provide additional
bids. Based on the bids – of which Company is provided with copies -

 

22



--------------------------------------------------------------------------------

Contractor shall submit to Company a written proposal which bid Contractor
considers most favorable for Company which proposal shall contain the underlying
reasons.

 

Contractor is entitled to a fee of [***]* of the remuneration to be paid to the
respective subcontractor (as general contractor’s fee
(Generalübernehmerzuschlag) and of [***]* of the remuneration to be paid to the
respective subcontractor as lump sum for the indirect costs of Contractor in
addition to the costs to be paid to the respective subcontractor in accordance
to the respective subcontract.

 

The Parties clarify that not Company but Contractor shall be party to the
subcontracts and that the provisions of this Agreement relating to
subcontractors shall apply unless explicitly provided otherwise in this no. 4.2.

 

4.3. Payments

 

In case of reductions the respective reduction will be considered in the next
invoice regarding a payment on account (Abschlagsrechnung) and the amount
invoiced is reduced accordingly. In cases of increases of remuneration the
respective increase shall be – in verifiable form and explaining the calculation
of the increase and the basis thereof in detail – included in the invoice
regarding the payment on account which relates to the Works the change or
Additional Works relate(s) to.

 

In case of a termination of the entire Agreement under the termination
provisions contained in no. 13.2 of this Agreement, Contractor shall be only
entitled to the remuneration provided for in these termination provisions.

 

5. Subcontracting/Personnel

 

5.1. Subcontracting

 

Contractor shall be entitled to subcontract parts of the Works if and to the
extent the following procedure is applied. Prior to entering in contracts with
subcontractors Contractor shall inform Company in writing of Contractor´s

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

23



--------------------------------------------------------------------------------

intention to subcontract giving Company the complete name and address of the
proposed subcontractor and the part of the Works to be executed by this
subcontractor. The Contractor shall not employ a proposed subcontractor if
Company submits to Contractor in writing – and within three working days from
being informed of name, address and part of work – an objection to employing the
subcontractor and this objection is supported by good cause explained in writing
in the objection letter.

 

In case such objection is supported by good cause, Contractor is not entitled to
any additional remuneration because of the employment of a subcontractor other
than the one initially proposed.

 

The Parties acknowledge that Company has not objected to employing the
subcontractors contained in the list attached as Exhibit 12 List of
Subcontractors consented to.

 

Subcontracting does not impact on Contractor’s liability and responsibility
under this Agreement. The Contractor remains liable for all acts and omissions
of the subcontractors which shall be persons or entities engaged by Contractor
for the fulfillment of Contractor´s obligations (Erfüllungsgehilfen des
Contractors). The Contractor shall use its best efforts in choosing
subcontractors which are competent, capable and qualified to complete the Works
to be executed by the respective subcontractor properly and in–time.

 

The Contractor explicitly affirms that its employees are paid at least minimum
wages. The Contractor moreover affirms only to employ subcontractors and
entities providing workers (Verleiher i.S. des Arbeitnehmerüberlassungsgesetzes)
which equally compensate their employees by minimum wage. Contractor will – on
demand – provide Company with the necessary documentation that Contractor as
well as any subcontractor or entities providing workers have paid and will pay
such minimum wage.

 

Contractor shall, simultaneously with signing this Agreement, sign the
declaration attached to this Agreement as Exhibit 13 Work Force Regulation and
shall impose on subcontractors at least the same obligations.

 

5.2. Personnel

 

The Contractor’s personnel shall be appropriately qualified, skilled and
experienced in their respective trades and occupations, as to ensure
professional execution of the works. Contractor shall impose on all
subcontractors the obligation to employ and use equally qualified, skilled and
experienced personnel.

 

24



--------------------------------------------------------------------------------

Company may require the Contractor to remove (or cause to be removed) any of
Contractor´s personnel, unless Company requires such removal unreasonably.
Contractor shall impose on all subcontractors and the same obligation to remove
(or cause to be removed) any of these subcontractors’ personnel if Company
reasonably so requires. Company shall have the right to inspect at any time if
the Contractor and all subcontractors meet all applicable labor law
requirements. Not meeting these requirements shall be considered a reason for
termination for good cause.

 

Contractor shall not remove the key personnel listed below without prior written
approval of Company.

 

Name

--------------------------------------------------------------------------------

  

Title/Position

--------------------------------------------------------------------------------

[***]*

   Project Manager on site

[***]*

   Deputy Project Manager

[***]*

   Commercial Manager on site

[***]*

   Executive Sponsor

[***]*

   Executive Sponsor

[***]*

   Executive Sponsor

 

The aforementioned key personnel - except Executive Sponsors - shall - except
for times of vacation, holiday or illness - be present on Site at all time to
ensure proper execution of the personnel’s function and may not be used in other
projects than the project underlying this Agreement.

 

The responsible person authorized to act on Company´s behalf shall be [***]* and
as substitute responsible person [***]*.

 

The responsible person authorized to act on Contractor´s behalf shall be [***]*
and as substitute responsible persons [***]*.

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

25



--------------------------------------------------------------------------------

Such responsible and substitute responsible persons shall be authorized to enter
into binding agreements and to give binding declarations (Willenserklärungen)
for and against the respective Party represented.

 

6. Formal Acceptance

 

6.1. Formal Acceptance

 

After completion of the whole of the Works to be executed including, but not
limited to, the tests to be performed (being precondition to acceptance) and the
submission of all documents related to the execution of this Agreement, the
Parties shall carry out a formal acceptance (förmliche Abnahme) to be documented
in a protocol signed by authorized representatives of both Parties.

 

6.2. No prior Acceptance

 

Only finally and formally accepting the whole of the Works to be executed,
including but not limited to, the tests to be performed and the submission of
all documents related to the execution of this Agreement shall constitute an
acceptance and not if a certain time from the notification of the completion has
expired, or if Company has begun to use the relevant part of the Works, Fab X or
parts thereof. No other declaration (than the Acceptance Certificate) by Company
or by anybody acting on behalf of Company or any third party (as a lender) than
the formal final acceptance shall be considered an acceptance or having any
impact of an acceptance.

 

The acceptance may not be withheld in case of minor defects (unwesentliche
Mängel).

 

However, if Company desires to accept or use a certain part of the Works or a
certain part of Fab X prior to this formal final acceptance, Company has the
right to request Contractor to participate in (a) partial acceptance (s) which
then has/have to take place within one week from Company being requested in
writing. If such partial acceptance has been formally carried out the risk
regarding those Works covered by the partial acceptance is – unless defects were
not detected by Company or hidden at the time of the partial acceptance –
transferred to Company. However, the limitation period for defects liability
shall – in any case - not commence prior to the day after the day of final
acceptance.

 

26



--------------------------------------------------------------------------------

In case damages and defects are caused by Company due to any kind of activities
Contractor shall not be liable for any impact resulting thereof.

 

If in the course of any acceptance defects are ascertained, Contractor shall be
obliged to remedy these defects within 10 weeks from the date of acceptance,
unless this time period is not reasonable (angemessen). This does not affect or
limit the right of Company to refuse the formal final acceptance (or if a
partial acceptance has been carried out in accordance with this Agreement, the
partial acceptance) according to Sec. 12 no. 3 VOB/B.

 

No acceptance - whether partial or final - to be granted in accordance with this
agreement shall be unreasonably withheld.

 

Shortcomings and defects identified in the course of an acceptance shall be
noted in a mutually developed punch list

 

7. Milestones; Contractual Penalty

 

7.1. Milestones (Vertragsfristen)

 

The following milestones allocated to the respective independent assets shall
constitute contractual terms in the meaning of sec. 5 no. 1 VOB/B:

 

  a)         CUB Weathertight

 

All Works necessary or expedient for reaching CUB Weathertight (Fertigstellung
der äußeren Hülle des Central Utility Building) as defined in Exhibit 14
Milestone Definitions shall be completed on [***]* at the latest.

 

  b)         Fab Weathertight and Airtight

 

All Works necessary or expedient for reaching Fab Weather- and Airtight
(Fertigstellung der äußeren Hülle des Fab Gebäudes) as defined in Exhibit 14
Milestone Definitions shall be completed on [***]* at the latest.

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

27



--------------------------------------------------------------------------------

  c)         Fab X Ready for Equipment

 

All Works necessary or expedient for reaching Fab X Ready for Equipment
condition (which means that all independent assets of Fab X (Office, Spine, CUB
and Fab) are ready for equipment as defined in Exhibit 14 Milestone Definitions)
shall be executed on [***]* at the latest.

 

The Parties clarify that in case hindrances or other delays which Contractor is
not liable for (die Contractor nicht zu vertreten hat) or in case of Contractor
being entitled to additional time due to requests of Company to execute changes
or Additional Works (if and to the extent Contractor proves that such change or
Additional Works result in a delay), Contractor shall not be in delay for these
days and the date at which the part of the Works underlying the relevant
milestone are to be completed is postponed by the number of working days by
which due to such hindrance, delay or additional time the execution is delayed
(which is calculated by applying the critical path method), provided, however,
that Contractor is – under this Agreement – entitled to claim such additional
time. The Parties acknowledge and confirm that there could be substantial
hindrances, delays and orders to execute Additional Works which could lead to
(a) substantial postponement(s) which would not lead to the provisions of this
Agreement regarding milestones and contractual penalties no longer being
applicable (however, the date(s) of the respective milestone(s) shall be
postponed in accordance to this no. 7.1).

 

7.2. Contractual Penalty (Vertragsstrafe)

 

  a)         If Contractor is, due to Contractor’s fault, in delay with meeting
the milestone CUB Weathertight provided for in no. 7.1.a) of this Agreement for
more than [***]*, Company shall be entitled to a contractual penalty of

 

  - [***]*

 

  - [***]*

 

  - [***]*

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

28



--------------------------------------------------------------------------------

The total of any contractual penalty to which Company is entitled to for being
in delay with meeting the milestone CUB Weathertight shall not exceed [***]*.

 

  b)         If Contractor is, due to Contractor’s fault, in delay with meeting
the milestone Fab Weathertight and Airtight provided for in no. 7.1.b) of this
Agreement for more than [***]*, Company shall be entitled to a contractual
penalty of

 

  - [***]*

 

  - [***]*

 

  - [***]*

 

The total of any contractual penalty to which Company is entitled to for being
in delay with meeting the milestone Fab Weathertight and Airtight shall not
exceed [***]*.

 

  c)         If Contractor is, due to Contractor’s fault, in delay with meeting
the milestone Fab X Ready for Equipment provided for in no. 7.1.c) of this
Agreement for more than [***]*, Company shall be entitled to a contractual
penalty of

 

  - [***]*

 

  - [***]*

 

  - [***]*

 

The total of the contractual penalty to which Company is entitled for being in
delay with meeting the milestone Fab X Ready for Equipment shall not exceed
[***]*.

 

The Parties acknowledge and confirm that the entitlement to contractual penalty
does not impact on Company´s other or further rights or claims based on the
delay, including, but not limited to, Company´s right to claim compensation for
damages because of such delay (Verzugs- und/oder Verzögerungsschaden) including,
but not limited to, damage due to allowance not being granted
(Investitionszulagen). These other or further rights or claims shall, however,
be reduced by the amount of the contractual penalty to which Company is
entitled.

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

29



--------------------------------------------------------------------------------

The parties acknowledge and confirm, that the contractual penalty Company is
entitled to shall be reduced to the amount of the actual damage (Verzugs-
und/oder Verzögerungsschaden) including, but not limited to, damage due to
allowance not being granted (Investitionszulagen)) caused by the delay if the
milestone Fab Ready for Equipment is met despite one of or both of the other
penalized milestones were not met. If the contractual penalty had already been
paid by Contractor and is to be reduced in accordance with the preceding
sentence Company has to reimburse Contractor accordingly.

 

The Parties clarify that Company may reserve its right to demand a contractual
penatly (Vorbehalt der Vertragsstrafe) until the due date of the final invoice.

 

7.3. Further Milestones

 

In addition, Contractor is obliged to complete the following milestones (some of
which are defined in Exhibit 14 Milestone Definitions) by the following dates:

 

Milestone

--------------------------------------------------------------------------------

  

Date

--------------------------------------------------------------------------------

Spine weathertight    [***]* Office weathertight    [***]* Office ready for
Occupation    [***]* Ready for Unrestricted Hook Up    [***]*

 

The fact that these milestones are not subject to contractual penalty does not
impact Contractor’s responsibility for meeting these milestones or Contractor’s
liability for damages, losses etc. resulting from Contractor culpably being in
delay with punctually completing the relevant part of the Works necessary for
complying with the relevant milestone. In case of hindrances or other delays
which do not result from culpable conduct of Contractor or in case of Contractor
being entitled to additional time due to orders of Company to execute Additional
Works, the last two sentences of no. 7.1. shall be applied accordingly.

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

30



--------------------------------------------------------------------------------

7.4. Schedule

 

Contractor shall – within two weeks from signing this Agreement – furnish to
Company a detailed schedule based on the milestones provided for in this
Agreement and on the critical path method showing all activities and Works to be
executed and the time frame within which these activities and Works shall be
executed as well as the implications and consequences of these activities and
Works, especially the impact of each activity or work on each other. The time
schedule to be provided within two weeks from signature of this Agreement shall
be based on and reflect the preliminary time schedule attached as Exhibit 15
Time Schedule. If the project falls behind schedule the Contractor shall prepare
and submit for Company´s approval a recovery plan showing such actions as may be
required to restore the schedule. Contractor shall only be entitled to
compensation for additional costs of these actions, and these costs shall only
be considered reimbursable costs, if Contractor proves that falling behind the
schedule was not due to Contractor.

 

7.5. Force Majeure

 

Neither Party shall be liable for delays which are caused by events of force
majeure. Occurences beyond the control of the party affected shall constitute
force majeure of such affected party, including, but not limited to, acts of
governmental authority (excluding delays attributable to the party’s delays or
other fault and excluding proper exercise of the police power response to an
improper act or omission of the affected party), unusually severe weather
conditions (as defined in this section), strikes or other concerted actions of
workmen (except to the extent caused by the affected party or persons or
entities acting on the affected party’s behalf (Erfüllungsgehilfen) and except
to the extent that a strike had been announced in advance and provision could
have been made to alleviate such strike’s effects), fires, floods, explosions,
riots, sabotage or shipwrecks (except to the extent such fires, floods,
explosions, riots, sabotage, or shipwrecks were caused by the affected party or
its agents, officers, representatives, subcontractors or vendors), war and
rebellion. As used in this no. 7.5 of this Agreement, the term “unusually severe
weather conditions” shall mean wheather condition that (i) Contractor
establishes to Company’s reasonable satisfaction were not reasonable foreseeable
and (ii) were sufficiently severe that thirty percent (30 %) of the work force
employed on the Site were unable to work, and (iii) resulted in delay that
affected the critical

 

31



--------------------------------------------------------------------------------

path set forth in the schedule provided for in no. 7.4 of this Agreement.
Notwithstanding anything herein to the contrary, events of “force majeure” shall
not include the following: (I) delays caused by general economic conditions or
(II) delays caused by open market conditions, such as inability to procure labor
or materials in the open market. Insufficiensies in the design of Fab X,
rejection by Company pursuant to this Agreement of any proposed subcontractor or
material or absense of Contractor’s representatives or other personnel shall
also not be considered as a just cause of delay. Contractor shall be fully
responsible for the timely ordering, scheduling, expediting, delivery, and
installation of all material, items etc.. Therefore, delays by vendors in
manufacture or delivery of materials, which delays are not caused by force
majeure, or shortages of labor or materials resulting from general market
conditions shall not be considered as a just cause of delay.

 

8. Distribution of Risk

 

Except otherwise provided in no. 6 the distribution of risk shall be exclusively
governed by sections 644, 645 German Civil Code (BGB).

 

9. Defects Liability

 

9.1 Defects Liability

 

The limitation period for defects liability (Gewährleistungsfrist = Frist in der
Mängelansprüche verjähren) shall be:

 

Wear and tear:

    1/2 year

Electrical (electrical generating or transmitting equipment,

such as transformers, switch gear, generators,, etc.):

   two years

Rotating and fire exposed parts and bulbs:

   one year

Piping and static as well as mechanical parts:

   five years

Any other portion of the facility:

   five years

Roof:

   ten years

 

32



--------------------------------------------------------------------------------

In case Contractor and Contractor’s subcontractors or any vendors agree on a
longer limitation period such longer limitation period shall apply. The
reference in sec. 13 no 5 VOB/B to the limitation period in sec. 13 no 4 VOB/B
shall be substituted by a reference to the limitation period provided for in
this no. 9 of this Agreement. Section 13 no 4 VOB/B shall not apply. The
limitations on the liability, especially on the liability for consequential
damages, provided for in section 13 no. 7 VOB/B shall not apply.

 

9.2. Warranty

 

Contractor shall warrant that all and any Works are executed in accordance with
this Agreement and that the result to be achieved (Werkerfolg) is in accordance
with this Agreement.

 

9.3. Warranties

 

Contractor has carefully examined and is aware of the location of all and any
means for supply of Fab 30 and of Fab X and for disposal of substances,
including, but not limited to, water, bulk gas, gas, light or electromagnetic
signals or impulses and energy, including, but not limited to, utilities and all
and any means for disposal of such or like substances. Contractor is aware of
all and any conditions which could have an impact, including, but not limited
to, detrimental impact by vibrations, on the proper operation of Fab 30 and/or
on the proper production, including, but not limited to, the production of
semiconductor processors, within Fab 30, including, but not limited to, those
which could, will or could arise or which will or could be caused by the
execution of the Works (or by the execution of changes or Additional Works) to
be carried out by Contractor or by subcontractor. Contractor has carried out all
surveys necessary or expedient to examine and review all and any Site
Conditions, including, but not limited to surveys with respect to subsurface
conditions, the vibration risk, the impact of radar (Radarverträglichkeit) and
all risks which could lead to an interruption or limitation of the production or
could have a detrimental impact on a proper operation of Fab 30 or Fab X or the
unlimited, unrestricted and proper production, including, but not limited to,
the production of semiconductor processors, within the Fab 30 or Fab X.

 

Contractor warrants (i) that the work, the Works, any changes and Additional
Works and the design shall satisfy Company´s requirements for

 

33



--------------------------------------------------------------------------------

clean room air quality, process equipment (unless unknown by Contractor),
vibration, particularity, air, water and other quality requirements of Company;
(ii) that the execution of the Works and of any changes and Additional Works
will not lead to any vibrations which affect, influence, disturb or have any
other detrimental impact on the unlimited, unrestricted, and proper operation of
Fab 30 or Fab X or on the unlimited, unrestricted and proper production,
including, but not limited to, the production of semiconductor processors,
within Fab 30 or Fab X and that the Works any changes and Additional Works or
the execution of the Works any changes and Additional Works will not affect,
influence, disturb or have any other detrimental impact on the unlimited,
unrestricted and proper operation of Fab 30 or Fab X or on the unlimited,
unrestricted and proper production, including, but not limited to, the
production of semiconductor processors, within Fab 30 or Fab X; (iii) that
Contractor has only employed and selected and will only use such means and
methods which cannot affect, influence, harm or have any other detrimental
impact on the unlimited, unrestricted and proper operation of Fab 30 or Fab X or
on the unlimited, unrestricted and proper production, including, but not limited
to the production of semiconductor processors, within Fab 30 or Fab X; (iv) that
Contractor has carefully examined and reviewed any and all means and methods to
be employed for the execution of the Works any changes and Additional Works to
be executed under this Agreement; (v) that Contractor has examined and knows all
and any facts, events and circumstances which might be relevant to, or could
affect, influence, harm, or have any other detrimental impact on, the unlimited,
unrestricted and proper production, including, but not limited to, the
production of semiconductor processors, within Fab 30 or Fab X, (vi) that
Contractor has performed all and any surveys and tests necessary to examine and
know all and any Site Conditions; (vii) that there are no Site Conditions which
could be relevant to, or affect, influence, harm or have any other detrimental
impact on the proper execution of, the Works any changes and Additional Works to
be performed under this Agreement, or which might be relevant to, or could
affect, influence, harm or have any other detrimental impact on the proper
operation of Fab 30 or Fab X and the unrestricted, unlimited and proper
production, including, but not limited to, the production of semiconductor
processors, within Fab 30 or Fab X, (viii) that Contractor has carefully
examined the Site and is aware of the location of any means through which Fab 30
or Fab X is or will be supplied, including, but not limited to, the supply with
water, bulk gas, other gas, electricity, light or electromagnetic signals or
impulses, including, but not limited to, utilities and all any means for the
disposal of such or like substances, (ix) that - unless

 

34



--------------------------------------------------------------------------------

agreed upon otherwise between the Parties - the Works any changes and Additional
Works will not lead to any vibrations exceeding 250 microinch/sec for ATPC and
320 microinch/sec Malab for and that Contractor is responsible for all Site
Conditions.

 

If mutually agreed upon between the parties, Contractor shall be granted defined
shut down periods, if and to the extent such shut downs are absolutly necessary
for proper execution of the Works. Such shut downs may only be granted, if and
to the extent the operation of and production within Fab 30 is impacted to the
lowest degree possible.

 

10. Securities

 

10.1. Retention

 

Company may retain from any payment to be made under this Agreement an amount
equal to a total of [***]* of the gross remuneration due at the relevant time.
Therefore, Company is only obliged to pay [***]* of the amounts which are due
under invoices submitted in accordance with this Agreement. At the time of final
formal acceptance Company may retain this amount as defects liability security
(Gewährleistungssicherheit). Company will pay Contractor said amount retained -
to the extent not used in accordance with this Agreement to remedy defects – (i)
at the expiration date of the defect liability period (Gewährleistungsfrist =
Frist in der Mängelansprüche verjähren) or (ii) at the date of Contractor
furnishing a defects liability bank guarantee (Gewährleistungsbürschaft) issued
by a German bank or savings bank.

 

10.2. Performance Guarantee (Vertragserfüllungsbürgschaft)

 

The Contractor shall deliver to Company a performance guarantee
(Vertragserfüllungsbürgschaft) meeting the requirements of sec. 17 VOB/B and
conforming to the sample attached as Exhibit 16 Performance Guarantee. The
guarantee shall be issued by a German bank or savings bank. The amount of this
guarantee shall be [***]* of the gross remuneration. The guarantee shall secure

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

35



--------------------------------------------------------------------------------

the execution of all and any obligations of Contractor under this Agreement as
well as furnishing a defects liability guarantee. If the performance guarantee
has not been used, the Company shall return the performance guarantee after the
date of final acceptance simultaneously (Zug-um-Zug) to the defects liability
guarantee being furnished by Contractor. No payment whatsoever shall be due
prior to handing over such guarantee.

 

10.3. Defects Liability Guarantee (Gewährleistungsbürgschaft)

 

If Contractor – after final acceptance – furnishes a defects liability bank
guarantee (Gewährleistungsbürgschaft) to release the amount retained under no.
10.1. of this Agreement, this guarantee shall conform to the sample attached as
Exhibit 17 Defects Liability Guarantee and meet the requirements of sec. 17
VOB/B. This defects liability bank guarantee shall – to the extent it has not
been made use of in accordance with the provisions of this Agreement – be
returned upon expiry of the limitation period for defects liability as provided
for in no. 9 of this Agreement.

 

The amount of this guarantee shall be [***]* of the gross remuneration (total of
the gross remuneration under no. 3.1 of this Agreement). However, Contractor has
- upon expiry of the limitation period for the Works except for the part of the
Works related to the roof the right to reduce this bank guarantee to [***]* (or
the retention of no bank guarantee has been delivered) of the gross remuneration
relating to the roof - by providing a bank guarantee of [***]* relating to the
gross remuneration with respect to the roof simultaneously (Zug-um-Zug) to
handing back the guarantee of [***]* of the gross remuneration (or the remainder
thereof if of the bank guarantee has (partly) been made use of).

 

10.4. Assignment for Security Purposes

 

Contractor assigns for security purposes (tritt sicherungshalber ab) to Company
all and any claims, including, but not limited to, claims related to defects
liability (Gewährleistungsansprüche which includes Mängelansprüche), performance
(Erfüllungsansprüche), against any or all (einzelne oder alle) of its
subcontractors and other contractors, as architects engineers and the like,
vendors and other persons or entities which Contractor employs for and related
to fulfilling its duties under this Agreement. Company accepts this assignment.

 

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

36



--------------------------------------------------------------------------------

Company may only foreclose on this assignment to the respective subcontractor if
the Contractor is – despite receipt of a written warning notice explicitly
notifying Contractor that not remedying the delay despite the notice will lead
to such foreclosure to the rerspective subcontractor - in delay with duties
under this Agreement. The Contractor is obliged, in its name, to raise and
enforce these claims assigned for security purposes until the relevant
assignment is foreclosed on vis-á-vis the relevant person or entity
(geltendmachen in eigenem Namen und für eigenes Recht).

 

10.5 Security to be provided by Subcontractors

 

Contractor shall oblige its subcontractors to deliver security corresponding to
that provided for in no. 10.2 and 10.3 and shall assign the rights and claims
for security purposes corresponding to no. 10.4.

 

11. Copyrights (Urheberrechte)

 

11.1. Confirmation

 

Contractor confirms that it holds all and any rights transferred to or made
usable by Company under this Agreement and holds harmless and indemnifies
Company from any result or impact of Contractor not being, or not being
unlimited, holder of these rights.

 

11.2. Rights to Ideas and other intellectual Property

 

The Parties agree, confirm and acknowledge that, except for the copyright
connected to the person developing an idea (the author)
(Urheberpersönlichkeitsrecht), all copyrights and any other intellectual
property rights related to Fab X shall be transferred to Company.

 

Therefore, Contractor agrees that all writings, software, drawings, designs,
copyrightable material, improvements, developments, inventions and discoveries
(collectively referred to as the “Ideas”) made conceived, developed, reproduced,
produced or the like by Contractor (including Contractor´s subcontractors unless
the respective subcontractor does not consent to such

 

37



--------------------------------------------------------------------------------

transfer even if Contractor uses best efforts to get the respective transfer, in
which case Contractor shall inform Company for giving Company the opportunity to
take care of such transfer which Contractor shall support with all reasonable
means) during the course of this Agreement and/or related to Fab X which relate
in any manner to Company´s business and/or the Works to be executed, or which
Contractor may become associated with while executing the Works, shall only be
used and utilized by Company, and Contractor hereby transfers to the Company all
right, title and interest to use and utilize such Ideas.

 

Contractor agrees to assist Company in all and any proper way to enable Company
to defend and enforce Company´s aforementioned rights in and to such Ideas in
any and all countries and jurisdictions, including the disclosure to Company of
all pertinent information and date with respect thereto, and the execution of
all applications, specifications, oaths, assignments and all and any other
instruments which are reasonably necessary in order to apply for and obtain
copyright protection, mask works registration and/or patents and in order to
assign and convey to Company, Company´s successors, assignees and nominees, sole
and exclusive rights, title and interest in and to such copyrights, mask works,
inventions, patent applications and patens.

 

Contractor´s obligation to execute (or cause to be executed) instruments or
papers such as those described in the above paragraph shall continue after
completing all Works. If testimony or information related to any of the
aforementioned matters or related to any intereference and/or litigation,
including, but not limited to, any administrative procedures, is required by the
Company either prior to the completion of the Works or later on, Contractor
agrees to give all information and testimony and do all things requested by
Company that Contractor may lawfully do.

 

In the event the Company should not seek to obtain copyright protection, mask
work registration or patent protection or patent protection for any of said
Ideas but should desire to keep the same secret, Contractor agrees to assist the
Company in this and will not disclose any information as to the same exept if,
and if so to the extent, required by law or consented to in writing by the
Company.

 

Contractor shall obtain the written agreement of all subcontractors that these
subcontractors comply with this no 11.2 of this Agreement and especially that –
to the degree provided for in the second paragraph of this no. 11.2 – any
transferable right relating to copyright and Ideas regarding Fab X is
transferred

 

38



--------------------------------------------------------------------------------

to the Company. Contractor confirms that Contractor is able to transfer all such
rights of third parties (including subcontractors) to the Company and
indemnifies and holds harmless from any impact of these rights not having been
properly transferred to Company in accordance with this Agreement.

 

Contractor agrees to obtain Company’s written approval prior to the inclusion of
any third party intellectual property or pre-existing Contractor intellectual
property, including, but not limited to, software and documentation, into any
Works executed or product of Works executed or items furnished by Contractor
under this Agreement. Company may decline to give such approval at Company’s
sole discretion. Contractor ensures that Contractor has the right to include
such third party intellectual property or pre-existing Contractor intellectual
property in any Works executed and any products of Works executed and any items
furnished by Contractor and that Company shall have the right to use such third
party intellectual property or pre-existing Contractor intellectual property in
any Works executed or any products of Works executed and any items furnished by
Contractor under this Agreement to the same extent as Company may use such Works
executed or product of Works executed or items furnished by Contractor pursuant
to this Agreement.

 

Contractor ensures that the execution of Works and the transferred exclusive
rights to use the Ideas does not infringe any third party proprietary rights.

 

In the event Company’s use of the Ideas in accordance with the provisions of
this Agreement becomes subject to infringement proceedings initiated by a third
party, Contractor, at Company’s option and in addition to Company’s other rights
under the law, shall be obligated, irrespective of its culpable behaviour, to
procure at Contractor’s expense the right for Company to use the Ideas in
accordance with the provisions of this Agreement. Company may set a reasonable
period of time for Contractor to provide such remedy and in case Contractor does
not procure the right for Company to use the Ideas within the period set Company
shall have the right to procure the right for Company to use the Ideas on
Contractor’s reasonable costs and to deduct the amount necessary for procuring
the right for Company to use the Ideas from the remuneration Contractor is
entitled to under this Agreement.

 

Upon Company’s request, Contractor shall, at Contractor’s reasonable cost,
either itself defend or settle or provide any reasonable support for Company to
defend or settle any legal dispute which is brought against Company on account
of the alleged infringement of a third party proprietary right as a consequence
of Company’s use of the Ideas in accordance with the provisions of this

 

39



--------------------------------------------------------------------------------

Agreement. Contractor shall reimburse Company any reasonable costs and
reasonable expenses arising out of or in connection with such a legal dispute
and shall indemnify Company for any damages awarded against Company in such a
legal dispute.

 

11.3. Payment included in Lump Sum

 

The Parties agree, clarify and acknowledge that the remuneration for the
transfer and the assignment of these Ideas and copyrights and the aforementioned
rights of Company is included in the lump sum remuneration provided for in no.
3.1. of this Agreement.

 

12. Lender

 

The Parties acknowledge and confirm that Company has the right to transfer this
Agreement or assign claims or rights thereunder.

 

13. Termination

 

13.1. Termination Rights provided for in VOB/B

 

The Parties may terminate this Agreement in accordance with the provisions of
VOB/B.

 

13.2. Extraordinary Termination Right

 

In addition, Company shall have an extraordinary termination right if the
co-operation agreement between the Free State of Saxony, Advanced Micro Devices
Inc. and M+W Zander Fünfte Verwaltungsgesellschaft mbH of November 20, 2003
(Kooperationsvertrag vom 20. November 2003) may be terminated under the
termination rights provided for in the co-operation agreement or if the
co-operation agreement does not become valid until March 31, 2004.

 

40



--------------------------------------------------------------------------------

In case of exercising such extraordinary termination right Contractor shall be
entitled to the remuneration agreed upon for Works executed (inclusive profit if
profit was included in the remuneration due until the termination date),
remuneration for commitments vis-à-vis third parties which Contractor made in
the due course of performing this Agreement but only if and to the extent
Contractor proves that the respective commitment or the resulting remuneration
can not be avoided or reduced. Contractor shall not be entitled to any profits
relating to the works not executed. Section 649 German Civil Code (BGB) shall
not apply.

 

14. Liability

 

14.1. Contractor generally liable

 

The Contractor shall be liable for the execution of the Works and the compliance
with all and any provisions of this Agreement.

 

Contractor shall comply with all statutory, legal, regulatory, accident
insurance or other rules etc., e.g. dangerous goods regulations
(Gefahrgutverordnung) and all environmental provisions which apply to this
Agreement, the execution of the Works and the product (Werkerfolg) to be
completed.

 

Contractor shall indemnify and hold harmless Company (including its
representatives and employees) from and against all claims, damages, losses,
expenses and the like arising from, or in connection with or related to this
Agreement, the execution of the Works and the product (Werkerfolg) to be
completed.

 

Contractor shall be responsible for Contractor’s subcontractors and all and any
conduct of Contractor’s subcontractors. Contractor’s subcontractors shall be
persons or entities engaged by Contractor for the fulfillment of Contractor’s
obligations (Erfüllungsgehilfen des Contractors).

 

14.2. Liability for Damages

 

The Parties explicitly acknowledge and clarify that this includes the obligation
of Contractor to indemnify and hold harmless Advanced Micro Devices Inc., AMD
Saxony LLC & Co. KG, AMD Saxony LLC, AMD Saxony Holding

 

41



--------------------------------------------------------------------------------

GmbH and AMD Saxony Admin GmbH and the officers and employees of Advanced Micro
Devices Inc., AMD Saxony LLC & Co. KG, AMD Saxony LLC, AMD Saxony Holding GmbH
and AMD Saxony Admin GmbH from and against all claims, damages, losses, expenses
and the like arising from, or in connection with or related to, this Agreement
or the execution of the Works regardless of whether Advanced Micro Devices Inc.,
AMD Saxony LLC & Co. KG, AMD Saxony LLC, AMD Saxony Holding GmbH and AMD Saxony
Admin GmbH have, because of such claims, damages, losses, expenses and like,
claims against Contractor or not (and regardless whether these claims, damages,
losses, expenses and the like refer to Fab 30 or Fab X). Contractor shall - in
accordance with other agreements - put Company, Advanced Micro Devices Inc., AMD
Saxony LLC & Co. KG, AMD Saxony LLC, AMD Saxony Holding GmbH and AMD Saxony
Admin GmbH in the economic position in which they would have been without the
detrimental impact of such conduct. Advanced Micro Devices Inc., AMD Saxony LLC
& Co. KG, AMD Saxony LLC, AMD Saxony Holding GmbH and AMD Saxony Admin GmbH
shall have rights on their own under this no. 14 of this Agreement (echter
Vertrag zu Gunsten Dritter).

 

The Parties clarify that this is not supposed to create a liability which is not
dependent on Contractor’s culpable conduct (verschuldensunabhängige Haftung)
unless created outside this 14.2.

 

14.3. Limitations on Liability

 

The overall liability of Contractor shall, as exception to 14.1, be subject to
the following:

 

14.3.1. If and to the extent damage occurs outside the Site as defined in
Recital A and is not related to the execution of the Works under this Agreement
and such damage does not result from gross negligent or intentional conduct of
Contractor the liability of Contractor for such damages shall be limited to the
insurance coverage amounts provided for in no. 14.4 ([***]* per occurance and of
[***]* per calendar). If the insurance company does not compensate the damage,
Contractor shall in all cases be obliged to compensate Company for the damage to
the extent that Company receives in total up to a maximum of [***]*. If the
insurance company had paid more than [***]* but refuses to pay due to
Contractor’s breach of the insurance contract Contractor shall pay to

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

42



--------------------------------------------------------------------------------

Company the entire amount Company would have received without such breach.
Contractor shall assist Company in all and any proper way to enable Company to
be reimbursed in accordance to the first sentence of this no. 14.3.1. Contractor
assigns to Company (and Company accepts this assignment) all and any claims
related to Company’s damages against third parties exceeding the amounts payable
(by Contractor and/or insurance company) to Company under sentences 1-3 of this
no. 14.3.1 and Contractor shall assist Company in all and any proper way to
enable Company to enforce such claims.

 

There shall be no limitation on Contractor’s liability for damages resulting
from Contractor’s gross negligent or intentional conduct.

 

14.3.2. If and to the extent consequential damage, e.g. loss of profit, loss of
production, loss of use, loss of interest, plant downtime costs, occurs and does
not result from gross negligent or intentional conduct the liability of
Contractor shall be limited to [***]*. Contractor assigns to Company (and
Company accepts this assignment) all and any claims related to Company’s damage
against third parties exceeding the amounts payable (by Contractor) to Company
under the first sentence of this no. 14.3.2 and Contractor shall assist Company
in all and any proper way to enable Company to enforce such claims.

 

There shall be no limitation on Contractor’s liability for damages resulting
from Contractor’s gross negligent or intentional conduct.

 

14.3.3. The Parties clarify and confirm that the amount of damages Company shall
be entitled to in case of delay shall be limited to a maximum of the potential
maximum amount of contractual penalties [***]*. The Parties clarify that such
damage includes, but is not limited to damage resulting from delays
(Verzögerungs- und Verzugsschäden) including, but not limited to, all and any
losses due to allowances not being granted (Verluste dadurch, daß
Investitionszulagen nicht gewährt wurden).

 

Contractor assigns to Company (and Company accepts this assignment) all and any
claims against third parties related to Company’s damage exceeding any amounts
payable (by Contractor) to Company under sentences 1-2 of this no. 14.3.3 and
Contractor shall assist Company in all and any proper way to enable Company to
enforce such claims.

--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit.

 

43



--------------------------------------------------------------------------------

There shall be no limitation on Contractor’s liability for damages resulting
from Contractor’s gross negligent or intentional conduct.

 

14.4. Insurance

 

Contractor shall conclude, and maintain during the entire term of this
Agreement, a liability insurance (Haftpflichtversicherung einschließlich
Betriebshaftpflichtversicherung, Bauwesen- und Montageversicherung sowie
Umwelthaftpflichtversicherung) of a coverage of not less than Euro 30,000,000.00
occurrence and of Euro 60,000,000.00 calendar year each.

 

This insurance shall also cover damages caused by persons or entities engaged by
Contractor for the fulfillment of Contractor’s obligations (Erfüllungsgehilfen
des Contractors, e.g. employees, legal representatives or subcontractors).

 

Company shall be named as co-insured (zusätzlicher Versicherter).

 

Contractor guarantees and confirms that it will always - and in time – pay the
premiums and other amounts to keep the said insurances valid and in force.
Contractor shall oblige the insurance companies to notify Company in case
Contractor does not meet Contractor´s obligations under the insurance policies
and in case of changes with respect to the insurance policy. In this case
Company shall have the right to pay the amounts due and to deduct these amounts
from any payments to be rendered to Contractor under, or connected to, this
Agreement.

 

The Parties shall – on request of either Party – in good faith enter into
negotiations with respect to mutually agreed reasonable amendments to the
insurance contract.

 

14.5. Nature of Company’s Approval

 

Notwithstanding any review, revision, comment or approval by Company of, or
failure to review, revise, comment or approve, any of the Works or any Design
Document, other documents, specifications, drawings, data, information, sheets,
letters, materials etc. of Fab X, Contractor shall remain solely responsible for
all Works, the execution thereof and all obligations under this Agreement.

 

44



--------------------------------------------------------------------------------

14.6. Contractor’s Responsibility for Construction Means

 

Contractor shall be solely and completely responsible for all construction
means, methods, techniques, and procedures for providing adequate safety
precautions and coordinating all portions of the Works under the Agreement,
including without limitation implementing an effective safety program as
required by Exhibit 9 EHS Program. In no event shall the lack of objection by
Company to any action or inaction upon the part of Contractor, be construed to
make Company in any manner whatsoever responsible, e.g. for Contractor´s
construction means, methods, techniques, or procedures.

 

15. Identification

 

Contractor shall meet the identification standards set by Company and all of
Contractor’s officers or employees shall display proper identification at all
times while entering the Site or while on the Site. Moreover, Contractor shall
impose the same obligations on Contractor’s subcontractors and on anybody
involved in relation to the execution of this Agreement.

 

16. Liens (Rechte Dritter)

 

No item, material, component etc. used by Contractor in the course of executing
the Works shall be subject to rights of third parties (e.g. Eigentumsvorbehalt
or Pfandrecht).

 

17. Confidentiality

 

The Parties shall treat this Agreement and any details of the Agreement and the
Works under the Agreement as well as all details of Fab X and the operation of,
and production within, Fab X and all information gathered in the course of
executing this Agreement in confidence except to the extent necessary to carry
out obligations under it or to comply with applicable law. Moreover, Contractor
shall impose the same obligations on Contractor’s subcontractors and on anybody
involved in relation to the execution of this Agreement.

 

45



--------------------------------------------------------------------------------

In addition, Contractor shall meet, and shall impose on all persons acting on
Contractor’s behalf the obligation to meet, the confidentiality requirements
provided for in this Agreement.

 

The Parties clarify that the confidentiality standards relating to C 4 process
or building related to C 4, of which Contractor is aware shall be obeyed at any
time. Contractor shall make all subcontractors to also meet these
confidentiality standards. The Parties shall cooperate in good faith to comply
with confidentiality standards of third parties related to C 4.

 

The confidentiality obligations of Contractor shall include, but not be limited
to, the following:

 

  a) All communications and information obtained by Contractor from Company
relating to this Agreement, and all information developed by Contractor under
this Agreement, are confidential (“Confidential Information”). Without the prior
written consent of Company, Contractor shall neither divulge to, nor discuss
with, any third party either Works executed hereunder, or any Confidential
Information in connection with such Works, except as required by law or, upon
consultation with Company, necessary for the execution of this Agreement unless
Company objects for good cause. Prior to any disclosure of such matters, whether
as required by law or otherwise, Contractor shall inform Company, in writing, of
the nature and reasons for such disclosure. Contractor shall not use any
Confidential Information obtained from Company for any purpose other than the
performance of this Agreement, without Company’s written prior consent.

 

  b) The foregoing obligations shall not apply to the extent that the Party
which has received the Confidential Information can show that such Confidential
Information of the disclosing Party (i) was in the possession of the receiving
party or known to it before receipt from the receiving Party, or (ii) has become
generally known through no fault of the receiving Party, or (iii) was legally
disclosed to the receiving Party by another person without restriction, or (iv)
was independently developed by the receiving Party, or (v) had to be revealed in
accordance with statutory or administrative provisions, or (vi) was revealed by
the receiving Party after prior written consent of the disclosing Party which is
deemed to be given to the extent reasonably necessary for financing.

 

46



--------------------------------------------------------------------------------

  c) In the case of Contractor subcontracting in accordance with no. 5.1,
Contractor may disclose to any subcontractor, or Company approved third parties,
any information otherwise subject to above (a) that is reasonably required for
the performance of the subcontractor’s work. Prior to any such disclosure,
Contractor shall obtain the respective subcontractor’s written agreement to the
requirements of above (a) and shall provide a copy of such agreement to Company.
Disclosing information reasonably required for the performance of the
subcontractors work to nominated subcontractors as listed in no. 5.1 shall be
deemed to be consented to by Company.

 

  d) Contractor agrees that it shall not publish or cause to be disseminated
through any press release, public statement or marketing or selling effort any
information which relates to this Agreement without the prior written approval
of Company.

 

  e) At the completion of the execution of the Works, Contractor shall return to
Company all written materials constituting or incorporating any Confidential
Information obtained from Company. Upon Company’s specific approval, Contractor
may retain copies of such materials, subject to the requirements of above
Subsection a).

 

18. Section 648 BGB not applicable

 

Section 648 German Civil Code (BGB) shall not be applicable.

 

19. Law and Jurisdiction Miscellaneous

 

This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany except for the provisions regarding conflict of
laws (Internationales Privatrecht) and the CISG.

 

Any change or amendment of this Agreement shall be in writing. This also applies
to an change or amendment of the clause that changes or amendments shall be in
writing.

 

All notices to be given under or related to this Agreement shall be in writing.

 

47



--------------------------------------------------------------------------------

Contractor explicitly warrants that it has not directly or indirectly offered or
given, and will not offer or give, to any employee, agent, or representative of
Company any cash or non-cash gratuity or payment with a view toward securing any
business from Company or influencing such person with respect to the conditions
or the performance under any contracts (including this Agreement) with or order
from Company, including without limitation this Agreement.

 

The Parties submit, with respect to any disputes arising in connection with this
Agreement, to the exclusive jurisdiction of the courts of Dresden, as far as
legally permissible.

 

If a clause of this Agreement is or becomes void, the other clauses of this
Agreement shall not be affected by such invalidity. The Parties shall agree on a
clause having the same or a similar economic effect as the void clause to
achieve the economic purpose of the void clause.

 

The Parties clarify that (unless agreed otherwise in this Agreement) if and to
the extent Exhibits are not prepared at the time of signing this Agreement or
not finalized at the time of signing this Agreement the Parties shall in good
faith and in good time agree on the contents of such Exhibit not prepared or if
an Exhibit is not finalized the Parties shall in good faith and in good time
finalize the Exhibit. The validity of this Agreement shall not be impacted by
such missing or not finalized Exhibits.

 

If any deviation between the English terms in this Agreement and the German
terms or explanations to such English terms occur, the German terms or
explanations shall prevail for the interpretation of this Agreement.

 

20. Condition Subsequent

 

This Agreement is subject to the condition subsequent (auflösende Bedingung)
that to the Co-operation Agreement between the Free State of Saxony, Advanced
Micro Devices Inc. and M+W Zander Fünfte Verwaltungsgesellschaft mbH of November
20, 2003 (Kooperationsvertrag vom 20. November 2003) is consented to by the
supervisory board of Jenoptik AG and consented to by the supervisory board of
M+W Zander Holding AG by December 15, 2003. If such condition subsequent occurs
(Eintritt der auflösenden Bedingung) the provisions under no. 9, 11, and 17
shall survive this Agreement and any claims by Contractor (except for claims
under the

 

48



--------------------------------------------------------------------------------

letter of intent of May 16, 2003 as amended under the letters of August 13, 2003
and November 3, 2003) of shall be governed by section 812 sq. (fortfolgende)
German Civil Code (BGB).

 

Company   Contractor Dresden,  

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

  Dresden,  

/s/ Helmut Laub

--------------------------------------------------------------------------------

 

49